—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered April 15, 1999, convicting him of criminal sale of a controlled substance in the first degree, criminal possession of a controlled substance in the first degree, criminal sale of a controlled substance in the second degree, and criminal sale of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court violated CPL 310.10 is not preserved for appellate review (see, People v Johnson, 224 AD2d 635). In any event, under the circumstances there was no violation of the statutory mandate that the jurors be continuously kept together (see, People v Johnson, supra).
*512The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Florio, J.P., Feuerstein, O’Brien and Adams, JJ., concur.